             IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF GEORGIA
                             AUGUSTA DIVISION


SHERECIA WILLIS, Individually *
and as Next Friend, Parent and *
Natural     Guardian    of    Minor   *
Child, CW,                            *
                                      *


       Plaintiff,                     *
                                      *


             V.                       *          CV 117-015
                                      *


UNITED STATES OF AMERICA, et          *
al.,                                  *
                                      *


       Defendants.                    *




                                ORDER




       Before the Court is Plaintiff's request for a hearing on

Plaintiff's motion to exclude the testimony of Robert M. Shavelle,

Ph.D. {Doc. 188).      (Doc. 202.)    Defendant United States opposes

the request arguing that the motion to exclude has been fully

briefed.   (Def. United States' Resp., Doc. 203.)    Plaintiff agrees

that the matter has been thoroughly briefed but maintains that a

hearing will assist the Court in ruling on the motion.         (Pl.'s

Reply, Doc. 204.)

       Plaintiff requests that the hearing take place at the Court's

convenience but also states that she could be prepared to argue

her motion to exclude at the July 24, 2019 scheduling conference.

At this time, the Court RESERVES JUDGMENT on Plaintiff's request

for a hearing (Doc. 202).       The Court will not entertain argument
on Plaintiff's motion to exclude (Doc. 188) at the July 24, 2019

scheduling conference.

     ORDER ENTERED at Augusta, Georgia, this /S4.v of July,
2019.




                             J. RAlttiApmtJi, Cjfl^ JUDGE
                             UNITED lOTATES .DISTRICT COURT
                             SOUTHEEar'DISTRICT OF GEORGIA
